Citation Nr: 1439551	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-21 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating higher than 30 percent for a right hip disability, status post total arthroplasty with residual scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to February 1984. 

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Prior to that decision, he had a temporary total (100 percent) rating for his right hip disability following surgical replacement of this hip with a prosthesis and consequent need to convalesce.  He submitted a statement in October 2009 indicating he had been cleared to return to work, which the RO construed as a claim for an increase in the rating for this disability upon termination of the temporary total rating.  The RO resultantly scheduled a VA compensation examination to reassess the severity of this disability in light of the surgery and convalescence.  And in the July 2010 decision at issue the RO granted a higher 30 percent rating for this disability effective July 1, 2010, upon termination of the temporary total rating.  Prior to receiving the temporary total rating, he had had a lesser 10 percent rating for this disability, so the assignment of the 30 percent rating was an increase in the rating for this disability, even if not to the level of the temporary 100 percent rating.  He appealed for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The results of his most recent VA compensation examination for this disability in February 2014 have not been considered by the Agency of Original Jurisdiction (AOJ), i.e., the RO, so not addressed in a Supplemental Statement of the Case (SSOC).  But when contacted concerning this, the Veteran's representative indicated in July 2014, in response, that the Veteran is waiving his right to have the RO initially consider this additional evidence, preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304(c) (2013).



FINDINGS OF FACT

1.  The Veteran's right hip replacement has not resulted in residuals that can be characterized as moderately severe.  

2.  He has never had ankylosis or flail joint of this hip.  

3.  His right thigh flexion is not limited to 10 degrees.  

4.  Also, his consequent surgical scars are not greater than 6 square inches in area, unstable or painful. 


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent for this right hip disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5054, 5250-5255 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim upon receipt of a complete or substantially complete application.  These VCAA notice requirements apply to all elements of the claim, including, when the claim is for service connection, the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007).

Here, to this end, the Veteran received notice in compliance with the VCAA regarding his increased-rating claim in a June 2009 letter, which he received after filing his original claim for a temporary total rating for his right hip disability.  Notably, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) overturned the holding of the lower U. S. Court of Appeals for Veterans Claims (Court/CAVC) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Federal Circuit Court concluded that "generic" notice in response to a claim for an increased rating is all that is required, not information concerning alternative DCs or daily-life evidence.

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim, unless there is no reasonable possibility the assistance would help substantiate the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  There is no requirement, however, to have him reexamined merely because of the passage of time since an otherwise adequate examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

This duty to assist also has been met.  The Veteran's service treatment records (STRs) have been obtained, also his post-service VA and private treatment records.  Additionally, he was provided two VA compensation examinations, the reports of which, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate his right hip disability according to the criteria found in the applicable DCs.  Thus, additional examination of this disability is not needed, particularly since as mentioned his most recent examination was in February 2014, so only a relatively few short months ago.  See 38 C.F.R. § 3.327(a).  Since there is no indication that any relevant evidence is still outstanding, the Board is proceeding with its consideration of this claim.

II.  Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the claims file, both the physical claims file and electronic portion of the file (Virtual VA and Veterans Benefits Management System (VBMS)).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).


Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2.  But in assessing the "present level of disability", this may result in indication the disability has had varying levels of severity; if it has, then the rating must be "staged" to compensate the Veteran for this.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is on the status of the disability since the year immediately preceding the receipt of the claim for a higher rating for the disability.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When evaluating musculoskeletal or joint disabilities that are at least partly rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

If, however, a Veteran already has the maximum rating assignable based on limitation of motion, it is not necessary to consider these provisions.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Moreover, the Court has clarified that, although pain may be a cause or manifestation of functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (meaning 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481.  Moreover, the Court (CAVC) has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).


As already mentioned, the Veteran's right hip disability is currently rated as 
30-percent disabling under 38 C.F.R. § 4.71a, DC 5010-5054.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27.  DC 5010 concerns arthritis due to trauma, i.e., post-traumatic arthritis, which is rated as degenerative arthritis under DC 5003.  DC 5003 directs that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  

Hip replacements, specifically those requiring prosthetic replacement of the head of the femur or of the acetabulum, are rated under DC 5054.  A 30 percent minimum rating is assigned for this type of hip replacement.  A higher 50 percent rating is warranted when there are moderately severe residuals of weakness, pain or limitation of motion.  A 70 percent rating is warranted when there is markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  A 90 percent rating is warranted when, following implantation of prosthesis, there is painful motion or weakness such as to require the use of crutches.  A 100 percent rating is warranted only for the one year following implantation of the prosthesis.  The Veteran already had a rating at this 100-percent level for the required year - from July 1, 2009 to July 1, 2010.  And immediately preceding that one-year 100 percent rating, he also had had a temporary 100 percent convalescent rating effectively since May 18, 2009, under the additional provisions of 38 C.F.R. § 4.30 ("Paragraph 30").  His rating before that was just 10 percent.

Alternatively, conditions of the hip and thigh are also rated under DCs 5250 through 5255.  The Veteran has not submitted or identified any evidence suggesting that his right hip joint is ankylosed, thus DC 5250 is inapplicable.  He also has not shown that he suffers from "flail joint" of this hip, thus, DC 5254 does not apply either.  This leaves DC 5252, which provides ratings based on limitation of flexion of the thigh.  A 40 percent rating, the highest available, is warranted when flexion is limited to 10 degrees.  

The Veteran had a total right hip replacement in May 2009.  He then took six months off from work to recuperate.  He resultantly, as mentioned, was granted a temporary 100 percent convalescent rating as of May 18, 2009 under 38 C.F.R. § 4.30, and that temporary total rating was continued for the next year, from July 1, 2009 to July 1, 2010, pursuant to 38 C.F.R. § 4.71a, DC 5054.  

He underwent his first VA compensation examination for his right hip following his surgery in June 2010.  The examiner indicated that the claims file was reviewed.  The Veteran reported working as a stocker in a warehouse, but following his right hip replacement he had had to take lighter duty stocking shelves.  A history of his original hip disability and subsequent hip replacement was noted.  He complained of a constant, dull ache in his hip that radiated around his thigh.  He said he could not lie on his back or roll over onto his left side, had trouble sitting, had trouble putting on his shoes and socks, and experienced pain after driving for one hour.  He stated that he used a cane whenever his hip became painful.  He also reported occasional swelling, but mostly in his knees.  He further reported that his "gluteal muscles are all atrophied" and, as a result, he could sometimes feel his prosthesis when he was sitting.   

On objective physical evaluation, the examiner observed the presence of two scars on the right hip, the first being from the then recent hip replacement surgery.  This scar measured 25 by 0.4 centimeters and was slightly dark in color.  There was no associated pain.  The examiner described this scars as superficial and stable, with no tissue loss, breakdown, edema, or infection.  The second scar was from earlier surgery during the Veteran's service.  This other scar measured 34 by 1 centimeters, but it, too, was superficial with no underlying tissue loss, pain, skin breakdown, edema, or infection.  The right hip joint was not tender or swollen.  The circumference of the right mid-thigh was 51 centimeters, as compared to the left that was 53 centimeters.  The right hip joint range of motion was as follows: flexion to 70 degrees with pain throughout; extension to 20 degrees with pain throughout; abduction to 20 degrees with pain throughout; internal rotation to 20 degrees with pain throughout; and external rotation to 40 degrees with pain at the end of the rotation.  Repeated testing resulted in more pain but no loss of range of motion.  Radiographic imaging of the hip showed no evidence of the prosthesis loosening or of acute fracture.  The examiner specifically addressed the Deluca factors, stating there was no change in range of motion during repeat testing, nor were there additional losses of range of motion for the right hip due to pain, weakness, impaired endurance, incoordination, or instability.  The final diagnoses were status post total hip replacement with residual scar, residual scar from the 1983 procedure, and degenerative joint disease.  

The Veteran submitted private treatment records from the facility that performed the right hip replacement.  In July 2009 there was no pain with motion of the right hip, except for mild muscular discomfort.  The Veteran reported feeling 90 percent better than he did before the operation.   In August 2009 he reported discomfort and instability, but denied using a cane.  Trendelenburg sign was positive when standing on the right leg.  He reported feeling 95 percent better than he did before the operation.  In October 2009 he stated he felt stronger, trusted his legs, was not wobbly, and was ready to return to work.  In May 2010 he reported mild numbness at the site of the right hip incision and some discomfort in the anterior right thigh; but these symptoms lasted only about a minute and occurred just twice a week.  He was otherwise functioning regularly, without using a cane.  In April 2011 he complained of right hip discomfort extending to the posterior aspect of his right thigh.  He was able to stand and walk, but he had tenderness over the right sacroiliac and in the right buttock region.  

He also submitted records from his rehabilitation facility.  His range of motion measurements for his right hip upon starting rehabilitation in June 2009 were as follows:  flexion to 66 degrees, extension could not be performed, abduction to 77 degrees, and internal rotation to 16 degrees.  He also was described as having weak hip musculature on the right.  He reported pain ascending and descending stairs.  Throughout the rehabilitation records submitted after this, his range of motion measurements variously improved.  Additionally, while he had what was described as "mild [to] moderate" pain and limitation regarding instrumental activities of daily living (IADLs), work activities, and recreational activities during his early rehab sessions in June 2009, this improved to "no pain" in July 2009.  

He underwent another VA compensation examination in February 2014.  While this examination was chiefly concerned about the etiology and status of his now 
service-connected left hip disability, it did nonetheless provide relevant evidence concerning his right hip disability also.  His range of motion measurements for his right hip were as follows (with no objective evidence of painful motion found):  flexion to 75 degrees; extension to 5 degrees; right hip adduction to 15 degrees; right hip abduction to 30 degrees; and right hip external rotation to 30 degrees.  The results were the same after repetitive-use testing.  The examiner indicated that adduction was limited in a way that made the Veteran unable to cross his legs.  The examiner further indicated that the Veteran experienced functional loss in both hips in the form of less movement than normal.  He also had localized tenderness or pain to palpation.  His muscle strength testing was normal for the right hip.  The examiner specifically denied the Veteran had any malunion or nonunion of the femur, a flail hip joint, or leg-length discrepancy.  The examiner noted the right hip replacement and labeled the residuals as "intermediate degrees of residual weakness, pain, and/or limitation of motion."  The Veteran's occasional use of a cane also was noted.  

After considering this evidence, the Board concludes that the Veteran is not entitled to a rating higher than 30 percent for his right hip disability.  First, he has never had flexion limited to 10 degrees, which is required for a higher 40 percent rating under DC 5252, even accounting for the Deluca factors concerning functional loss.  Second, he has not shown that his right hip replacement has resulted in "moderately severe residuals of weakness, pain or limitation of motion," which are the requirements for an even higher 50 percent rating under DC 5054.  The relevant medical evidence consistently shows, instead, mild or intermediate pain associated with his right hip disability.  The same is true for the level of weakness he experiences.  Additionally, his range of motion measurements cannot be said to be "moderately severe" when the highest rating he would receive based on the measurements alone would be 10 percent for either extension limited to 5 degrees (DC 5251) or for limitation of adduction resulting in the inability to cross his legs (DC 5253).  Of note, the private treatment records from during the one and two years immediately following his right hip replacement do not show diagnoses or observations that can be characterized as "moderately severe" disability.  Specifically, the May 2010 record noted "mild" discomfort and numbness.  Furthermore, his rehabilitation records show that, while he had 
"mild - moderate pain" during his initial session in June 2009, this decreased rather rapidly to the point in July 2009, so the following month, where it was upgraded to "no pain" in performing IADLs, work activities, and recreational activities.  Thus, the preponderance of the evidence is against the assignment of a rating higher than 30 percent for his right hip disability.

Also in reaching this determination, the Board notes that the Veteran has surgical scars on his right hip, as confirmed during his initial VA compensation examination following his second surgery.  Generally, separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25(b) (2012); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  But the evaluation of the same disability under various diagnoses, a practice known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012); Fanning v. Brown, 4 Vet. App. 225 (1993).  However, a Veteran may receive separate disability ratings for scars, as well as the underlying disability, if the scar causes additional disability.  Esteban v. Brown, 6 Vet. App. 259, 261-262 (1996); see also VAOPGCPREC 23-97. 

Additional disability may be present if scars (other than those involving the head, face, or neck) that are deep or that cause limited motion cover an area or areas exceeding 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7801.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (2).  Additional disability also may be present for superficial scars that do not cause limitation of motion and cover an area of 144 square inches (929 sq. cm.) or greater, or if they are unstable or painful on examination. 38 C.F.R. § 4.118, DC 7803.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (2).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (1).  Scars also may be rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805.


Here, though, there is no evidence suggesting the Veteran's surgical scars, either the one from his surgery in service or the one from his May 2009 right hip replacement, cause additional disability.  They are not deep as defined by VA regulation and have not been shown to be unstable or painful on examination.  Moreover, the scars each cover a surface area of less than 6 square inches.  And while the Veteran does have some associated limitation of right hip motion, that manifestation has been considered in the evaluation of his right total hip replacement.  So providing still additional compensation, above and beyond that, would constitute the prohibited practice of pyramiding.  Therefore, the Board finds that his scars on his right hip do not meet the criteria for separate ratings.

In deciding this claim, the Board also has considered whether an extra-schedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question, however, as there is no indication of an exceptional or unusual disability picture such that the scheduler evaluation for this right hip disability is inadequate.  38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (defining a three-prong test for determining whether this special consideration is warranted).  This disability, including the Veteran's complaints of difficulty sitting for prolonged periods of time, difficulty sleeping, including lying on his back or turning to his side, difficulty bending to put his shoes on, and difficulty driving for prolonged periods are fully contemplated by the rating criteria found in DC 5054, which contemplates weakness, pain, and limitation of motion.  Thus, this DC fully contemplates all manifestations of this service-connected disability.  Step 1 of the Thun analysis therefore is not met.  Id.



ORDER

The claim of entitlement to a rating higher than 30 percent this right hip disability, status post arthroplasty with residual scars, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


